55 So.3d 707 (2011)
Javier Belmontes LOPEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3247.
District Court of Appeal of Florida, Fourth District.
March 2, 2011.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010).
POLEN, HAZOURI and CIKLIN, JJ., concur.